April 15, 1993        [NOT FOR PUBLICATION]
                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 92-2370

                          HPY, INC.,

                     Plaintiff-Appellant,

                              v.

              ELECTRIC POWER AUTHORITY, ET AL.,

                    Defendants-Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jose Antonio Fuste, U.S. District Judge]
                                                     

                                         

                            Before

                      Cyr, Circuit Judge,
                                        
                    Boudin, Circuit Judge,
                                         
              and Burns, Senior District Judge.
                                              

                                         

Francisco   J.   Amundaray-Rodriguez,  Mirta   E.  Rodriguez-Mora,
                                                                 
Attorney,  Department of Justice, Adrian Mercado and Mercado & Soto on
                                                               
brief for appellant.
Reina Colon De Rodriguez, Acting Solicitor General, Department  of
                        
Justice, Carlos Lugo Fiol,  Assistant Solicitor General, Department of
                     
Justice, Arturo  Trias, Miguel R. Garay  Auban, Pedro Santiago-Torres,
                                                                 
Jorge  Marrero  Narvaez,  and Trias,  Acevedo  &  Otero  on brief  for
                                                   
appellees.

                                         

                                         

                    

* Of the District of Oregon, sitting by designation.

     Per Curiam.   HPY, Inc.,  brought this  action under  42
               

U.S.C.    1983  against  three public  authorities in  Puerto

Rico, certain  of their  officials, and  John Does  1 through

1,000.  The  agencies are the  Electric Power Authority,  the

Puerto  Rico  Aqueduct  and  Sewer Authority  and  the  Rural

Housing  Administration.  The heart of  the complaint was the

following allegation:

            On  or  about 1985,  squatters, without
          valid  title  or  authorization from  the
          plaintiff started  massive land invasions
          on   said    properties   [belonging   to
          plaintiff].       The   squatters,   also
          Defendants of [sic] this suit, encouraged
          and  abetted  by  the  other  Defendants,
          proceeded  to  construct or  build shacks
          and houses on Plaintiff's properties.

This, said the complaint, comprised a deprivation of property

rights "without due process and without due compensation."

     The  defendants  moved  to  dismiss  the  complaint  for

failure  to state  a claim.   Fed. R.  Civ. P.  12(b)(6).  In

opposing  the   motion,  HPY  offered  a   few  more  factual

allegations.   Specifically, it  alleged  that squatters  had

occupied  its  land  and  that  some  or  all  of  the  named

defendants  had  encouraged  the  invasion  and  abetted  the

squatters by  supplying public  facilities like power  to the

squatters and even constructing or assisting the squatters to

construct  shacks.  The  district court  ultimately dismissed

the complaint, with prejudice, for failure to state  a claim,

observing  that "we  are as  likely to  squeeze blood  from a

                             -2-

stone as we are to squeeze any more facts from this complaint

. . . ."   HPY appeals.1

     We affirm  the district court.   Section 1983  creates a

claim for injuries done by anyone who "acting under color of"

state law deprives the victim  of any "rights, privileges, or

immunities" protected  under the Constitution.   The original

complaint did not  explain what the named defendants had done

under  color of state law, but we  will take the complaint on

this  appeal  as  illuminated  by HPY's  oppositions  to  the

motions to dismiss.   Even in this posture, and  allowing HPY

the  benefits of liberal  pleading rules, 5  Wright & Miller,

Federal Practice and  Procedure   1219 (1990),  we cannot see
                               

how HPY can premise a claim under section 1983 upon the facts

alleged.  

     We  will assume  arguendo  that the  color of  state law
                              

requirement is met as to the named defendants (since they are

governmental entities and officials) and that HPY's  property

has been physically occupied  and its value diminished.   But

if  the actions of the named defendants are not authorized by

local  law or  regulation,  then there  is no  constitutional
                                                             

violation  so  long as  local law  affords  a remedy  for any

tortious  misconduct.   Hudson v. Palmer,  468 U.S.  517, 533
                                        

                    

     1After filing its  brief with this court,  HPY filed two
informative  motions.   One motion  amended a  page reference
included  in   its  brief;   the  second  provided   us  with
supplemental  support  for  its  argument.    We  grant  both
motions.

                             -3-

(1984) (unauthorized property seizure of  state employees not

a constitutional  deprivation  if state  remedy  afforded).  

Defendants  assert that there is a remedy under local law, 32

L.P.R.A.    3077.  HPY neither alleged  the absence of such a

remedy in the complaint  nor countered defendants'  assertion

in this court (HPY did not file a reply brief).

     Alternatively, if  HPY is alleging that  the abetting of

the trespass is authorized by Puerto Rican law, conceivably a

taking claim  would arise and the  Constitution would require

compensation.     But  again  there   is  no   constitutional

deprivation so  long as  Puerto Rico provides  an appropriate

remedy  to  secure  compensation  for  takings.    Williamson
                                                             

Planning  Commission  v. Hamilton  Bank,  473  U.S. 172,  194
                                       

(1985).  Once again, the defendants assert that such a remedy

exists under Puerto Rican law, see Culebras Enterprises Corp.
                                                             

v. Rivera Rios, 813 F.2d 506,  513 (1st Cir. 1987), and  once
              

again there is no contrary allegation in the complaint and no

counter to defendants' assertion by way of reply brief.

     HPY also  complains that the dismissal  should have been

without  prejudice in  light  of  the liberal  leave-to-amend

policies followed by the courts.  Here, however, HPY filed an

utterly uninformative complaint.  We have effectively treated

the  additional material scattered  in its  three oppositions

filed  in the district court as  amendments to the complaint.

Even so,  HPY has still failed  to state a claim,  nor has it

                             -4-

filed a reply  in this  court responding  to the  authorities

just  recited (which were set forth in the answering briefs).

Accordingly,  we  do  not   think  that  the  dismissal  with

prejudice represents an abuse of discretion.

     Affirmed.
             

                             -5-